It has been suggested that the United States and Alaska are in agreement on the facts relevant to a decision in this action. If this is the case, the parties are invited to file a stipulation of facts in this Court on or before 60 days from the date of this order. If such a stipulation is not timely filed, a Special Master will be appointed and the case will proceed in the usual manner. If such a stipulation is filed, the parties shall then brief the legal issues. The brief of the United States shall be filed no later than 45 days after the filing of the stipulation of facts. Alaska’s brief shall be filed within 30 days thereafter, after which the United States may promptly file a reply brief. The case will then be orally argued. [For earlier order herein, see 499 U. S. 946.]